Citation Nr: 0030840	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-19 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic right knee disability.

2.  Entitlement to service connection for chronic left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1975, and from May to October 1976.  This matter comes to the 
Board of Veterans' Appeals (Board) from Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO) rating 
decisions which in June 1995 denied service connection for 
left knee disability, and in September 1998 denied an 
increased (compensable) rating for the service-connected 
right knee disability.

By rating decision in July 1996, the RO denied the veteran's 
claim of a rating in excess of 10 percent for his service-
connected lumbosacral spine disability; he perfected an 
appeal therefrom by filing timely notice of disagreement and 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 1991).  
Subsequently, by RO rating decision in July 1997, the rating 
of the service-connected low back disability was increased 
from 10 to 20 percent and, by July 1997 letter to the RO, he 
stated that he was satisfied with the action taken on his 
appeal.  Thus, he effectively withdrew from appellate 
consideration the claim of an increased rating for the 
service-connected low back disability.  38 C.F.R. § 20.204(b) 
(2000).


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

Regarding the claim of an increased (compensable) rating for 
the service-connected right knee disability, the most recent 
VA orthopedic examination was performed in May 1997, 
documenting the objective manifestation of the disability and 
addressing the veteran's subjective complaints of pain and 
functional impairment.  A review of the examination report 
indicates that the claims file was not available for the 
examiner's review in conjunction with the examination (e.g., 
a September 1988 bone scan study indicated the presence of 
degenerative joint disease of the right knee; X-ray study of 
the right knee, performed in conjunction with the May 1997 
orthopedic examination, showed no impairment, and the 
obviously contradictory findings were not addressed by the 
examiner).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  While the pertinent VA regulations do not give past 
medical reports precedence over current findings, a rating 
specialist should review the entire recorded history of a 
disability in order to make a more accurate evaluation.  See 
38 C.F.R. § 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 
(1994).  Thus, the claims file must be made available for 
review by the examiner in conjunction with reexamination.

At his July 2000 Travel Board hearing, the veteran testified 
that the symptoms and impairment associated with his service-
connected right knee disability had increased in severity 
since the last VA orthopedic examination in May 1997, as he 
experienced more frequent and severe pain, instability, and 
"burning sensation."  

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Thus, a thorough, contemporaneous VA orthopedic 
examination should be conducted to assess the current 
severity of the veteran's service-connected right knee 
disability, addressing the extent of any functional 
impairment, including during flare-ups of symptoms in 
relation to objective manifestations of the disabilities.  
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).   

In the case of a claim for disability compensation (in this 
case consisting of the claim of service connection for 
chronic left knee disability), the assistance provided by VA 
shall include providing a medical examination when such an 
examination is necessary to make a decision on the claim.  An 
examination is considered "necessary" if the evidence of 
record (both medical and lay, including statements from the 
veteran himself) contains competent evidence of a current 
disability or persistent or recurrent symptoms of disability; 
and the evidence indicates that the disability or symptoms 
may be associated with the veteran's active service; but the 
evidence does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 C.F.R. § 5103A(d)).

In this case, the veteran contends that he has chronic 
disability involving the left knee; he suggested that the 
disability may be related to his active service (which was 
rejected by RO decision in June 1995), to his service-
connected low back disability (rejected by RO rating decision 
in July 1997), and/or to his service-connected right knee 
disability (rejected by RO rating decision in September 
1998).  The Board notes that, notwithstanding the 
nomenclature and varied etiological theory espoused relative 
to the claimed disability, the veteran's claim of service 
connection for chronic left knee disability, claimed on 
direct basis or, in the alternative, as secondary to service-
connected disabilities, does not constitute separate claims.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).

In this case, the veteran's service medical records include 
reports and treatment for left leg pain between March and 
July 1973, but no pertinent clinical findings were recorded 
on service separation medical examination in December 1975.  
Post-service clinical evidence (and the veteran's hearing 
testimony in July 2000) includes intermittent reports of pain 
and impairment involving the left leg and knee; a September 
1988 bone scan study performed at a VA facility, indicated 
the presence of mild degenerative joint disease of the left 
knee.  The nature and etiology of the pertinent disability, 
however, is unclear, and chronic disability involving that 
knee was not identified on VA orthopedic examination in May 
1997.  Thus, the Board believes a complete VA orthopedic 
examination should be performed, including a review of the 
claims file, to determine the origin of any left knee chronic 
disability.  Suttmann v. Brown, 5 Vet. App. 127 (1993).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any disability involving both knees 
since service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and incorporated into the claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any left knee 
disability now present and the nature 
and severity of the service-connected 
right knee disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  

Regarding the claimed left knee 
disability, the examiner should be 
asked to provide an opinion whether it 
is at least as likely as not that any 
disability found is causally related to 
service and/or any service-connected 
disability.  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.  

As to the service-connected right knee 
disability, any pertinent pathology 
present should be discussed, and all 
appropriate testing conducted.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning right knee disability and 
assess whether there is adequate 
pathology present to support each 
subjective complaint of pain.  The 
examiner should comment on the severity 
of these manifestations on the 
veteran's ability to function in the 
employment arena.  The examiner should 
also comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of the right 
knee and functional impairment due to 
pain. 

3.  The RO review of the veteran's 
increased rating claim should include 
in its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (if applicable), and 
should specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (the Board 
is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


